DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
Regarding the rejection under 35 U.S.C. §112(a), applicant removed the limitation that was not supported by the original disclosure. The rejection under §112(a) has been withdrawn. 

Regarding the rejection under 35 U.S.C. §102(a)(1) and §103, applicant amended independent claims 1, 11, 21-24 by adding modified a limitation derived based on limitations previously presented in dependent claim 4 or claim 14 (now cancelled). 

The amendment is related to features as captured by limitations in each of indicated allowable dependent claims 6, 9, 16 or 19. The added limitation: “a plurality of predefined power values of quantization noise in the original domain” corresponds to diagonal elements of matrix Cex. The added limitation: “a plurality of predefined power values of the quantization noise in the transform domain” corresponds to diagonal elements of matrix Ced. 


 
Allowable Subject Matter
Claims 1-3, 5-13 and 15-26 are allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on (571) 272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JIALONG HE/Primary Examiner, Art Unit 2659